Case: 3:20-cv-00267-TMR-PBS Doc #: 9 Filed: 08/04/21 Page: 1 of 1 PAGEID #: 2358




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

 JOHN MICHAEL LYONS,                             :   Case No. 3:20-cv-267
                                                 :
        Plaintiff,                               :
                                                 :   District Judge Thomas M. Rose
 vs.                                             :
                                                     Magistrate Judge Peter B. Silvain, Jr.
                                                 :
 COMMISSIONER OF THE SOCIAL                      :
 SECURITY ADMINISTRATION,                        :
                                                 :
        Defendant.                               :


                                   DECISION AND ENTRY


       The Court has reviewed the Report and Recommendations of United States Magistrate

Judge Peter B. Silvain, Jr. (Doc. #8), to whom this case was originally referred pursuant to 28

U.S.C. § 636(b), and noting that no objections have been filed thereto and that the time for filing

such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and

Recommendations.

       It is therefore ORDERED that:

               1.     The ALJ’s non-disability decision is affirmed; and

               2.     The case is terminated on the docket of this Court.



August 4, 2021                                        s/ Thomas M. Rose
                                                      Thomas M. Rose
                                                      United States District Judge




                                                1
